Rao, Chief Judge:
When this appeal for reappraisement was called for trial on March 16, 1967, counsel for defendant moved for a dismissal for lack of prosecution. Mr. Stephen R. Booher, who had appeared for plaintiff at a previous hearing at which the testimony of one witness was recorded, thereupon made the following statement:
For the record, I would like to say that I am Stephen R. Booher, formerly of the firm of Dale & Stevens. Dale & Stevens had authority from Mr. Zugasti to prosecute this reappraisement. Mr. Zugasti has been out of the country and unable to be contacted for a period of over two years. Dale & Stevens with whom I was formerly associated has expressed no interest in prosecuting the case further. I felt that I had appeared before and out of courtesy to the Court, I should appear. I have on previous occasions stated that I would not ask the Court’s indulgence for a further continuance. I feel bound by that representation at this time. However, I am not able to proceed without having the presence of Mr. Zugasti or his authorization to proceed.
It appearing that plaintiff has failed to show due diligence in continuing the trial of this action, and, in view of the statement of counsel, the motion is granted and this appeal for reappraisement is dismissed.
Judgment will be entered accordingly.